Citation Nr: 0027329	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease and foraminal stenosis of the cervical spine.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1979 to July 
1990.

This appeal arises from a October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that determined that a claim for 
entitlement to service connection for degenerative disc 
disease and foraminal stenosis of the cervical spine was not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing. 

In a September 1997 rating decision, the RO proposed to 
reduce a 40 percent disability rating for degenerative joint 
disease of the lumbar spine.  The veteran submitted a notice 
of disagreement; however, in an April 1998 rating decision, 
the RO withdrew the proposed reduction.  Therefore, that 
issue is not longer on appeal.  


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the 
cervical spine with documented C6 radiculopathy and X-ray 
evidence of foraminal stenosis at C4-5 and C5-6.

2.  A service medical record suggests that cervical arthritis 
might have been present during active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease and foraminal stenosis of the 
cervical spine is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As noted in the preceding paragraph, where there is evidence 
of the existence of a chronic disease in service and present 
disability from it, service connection may be established.  
In the instant case, a service medical record (SMR) of 
treatment dated January 22, 1990, notes that the veteran 
complained of wrist pain and that he was concerned about 
possible arthritis.  The treatment report goes on to note 
"...pains, diagnosed as having arthritis in spine (L) and (C).  
Now [with] left wrist pain x 1 1/2  months, [with] weakness 
beginning last night."

In November 1991, service connection was established for 
degenerative joint disease of the lumbar spine based on a 
diagnosis of lumbar spine arthritis during active service; 
however, the veteran did not request an evaluation for 
degenerative disc disease of cervical spine until September 
1995, when he experienced numbness and weakness of the right 
arm, hand, and fingers.

According to a September 1997 VA examination report, there 
are radicular symptoms in the right arm, hand, and fingers.  
The diagnosis given at that time was degenerative joint 
disease of the cervical spine with documented C6 
radiculopathy.  X-rays showed foraminal stenosis at C4-5 and 
C5-6, most prominent on the right.  No opinion on any 
etiology for cervical degenerative joint disease was offered.

The Board finds the claim to be well grounded because of the 
in-service notation of "arthritis in spine (L) and (C)," 
which the Board interprets as evidence that cervical 
arthritis might have been present in service, and evidence of 
a current cervical spine disability.  Service connection for 
chronic disease requires no other showing other than evidence 
of a chronic disease in service and current disability from 
it.  Savage, supra.  Thus, the claim is plausible.


ORDER

The claim of entitlement to service connection for 
degenerative disc disease and foraminal stenosis of the 
cervical spine is well grounded.  To this extent only, the 
appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
degenerative disc disease and foraminal stenosis of the 
cervical spine is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The January 1990 hand-written treatment report raises the 
possibility that the notation of arthritis of "(L) and (C)" 
is referring to the lumbar and cervical spines.  

Because a well-grounded claim has been submitted, the duty to 
assist has been triggered.  The duty to assist includes 
obtaining a medical evaluation or opinion as to the 
relationship between the veteran's in-service and present 
conditions.  Myers v. Brown, 5 Vet. App. 3, 4-5 (1993).  The 
Board finds that VA's duty to assist the veteran includes 
obtaining an opinion as to whether it is at least as likely 
as not that degenerative joint disease if the cervical spine 
either began during active service, or was caused by or 
increased by a service-connected disability. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his September 1997 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file should be returned to the VA 
examiner who conducted the September 1997 
VA spine examination, or to a suitable 
substitute if that examiner is no longer 
available.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this requested opinion.  The examiner 
should review the claims file, and offer 
an opinion as to whether it is at least 
as likely as not that the current 
cervical spine disorders are related to 
disease or injury during active service 
or to service-connected disability.  A 
complete rationale of opinions and 
conclusions should be set forth.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 



